02-12-295-CR








 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-12-00295-CR 
 
 



Archie Lawayne Booker


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 371st
District Court OF Tarrant COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
ON PERMANENT
ABATEMENT OF APPEAL
 
----------
 
        We
have considered the “State’s Motion To Permanently Abate Appeal.”  Attached to
the motion was Booker’s death certificate showing that he died on Friday, June
29, 2012.
          The
death of an appellant during the pendency of an appeal deprives this court of
jurisdiction.  Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.
1993).  Under these circumstances, the appropriate disposition is the permanent
abatement of the appeal.  See Tex. R. App. P. 7.1(a)(2).
          No
decision of this court having been delivered prior to the receipt of this
motion, the court finds the motion to permanently abate the appeal should be
granted.  It is therefore ordered, adjudged, and decreed that the appeal is
permanently abated.
 
                                                                             PER
CURIAM
PANEL:  GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
DO
NOT PUBLISH
TEX.
R. APP. P. 47.2(b)
 
DELIVERED: 
August 9, 2012             
 
 
 




1See Tex. R. App. P. 47.1.